DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 4/26/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant's arguments, see pages 5-6, asserting that Cohen fails to expressly disclose “the clip assembly is made of electrically nonconductive or non-magnetic material for all components that are left in a patient” have been fully considered but they are not persuasive.  Firstly, it is the Examiner’s position that specification of the present application both admits and suggests the use of non-magnetic materials, expressly listing such exemplary materials to include plastics and/or ceramics ([0003]).  Therefore, Cohen’s express disclosure of its clips being formed of polymers and/or ceramics reads on the claim limitation at issue requiring non-conductive or non-magnetic material.  Secondly, it appears that the references cited by Applicant teach the creation of new composite materials wherein additional materials (e.g. metallic material) are further added to a base material (e.g. polymer or ceramic), wherein the additive material incorporates/introduces new material properties to the new composite material formed, as compared to the material 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US 2008/0306491).
Cohen discloses (see Figs. 1-8) a clipping system comprising the following claim limitations:
(claim 1) a clip assembly (102, Fig. 1), comprising a first jaw (“upper” jaw 104, Figs. 1-1A), a second jaw (“lower” jaw 104, Figs. 1-1A), a housing (110, Figs. 1 and 6) having an internal channel (i.e. channel within capsule 110), wherein at least a portion of the first and second jaws (104) is disposed within the internal channel (as shown in Fig. 1, at least proximal end of jaws 104 are shown within the lumen/channel of capsule 110), the first and second jaws (104) selectively move along with the internal channel between a fully closed position ([0064]; jaws 104 close and compress tissue therebetween upon proximal movement of control wire 132) and a fully opened position (as shown in Figs. 1-3), and a release portion (134, Fig. 2), connecting to the first and second jaws (104) (as shown in Fig. 1), wherein at least a portion of the release portion 
(claim 2) wherein the clip assembly (102) further comprises a distal stopper (326, Fig. 6), disposed at a distal end of the internal channel (i.e. channel within capsule 110), and configured to (i.e. capable of) force the first and second jaws 
(claim 5) wherein the clip assembly (102) comprises a pivot (i.e. proximal end 130 of clip 102 disposed about cross bar 134/space 136), wherein the first and second jaws (104) pivotally connect the pivot (134/136) ([0064]; jaws 104 connected at apex pivot point and pivot closed and compress tissue therebetween upon proximal movement of control wire 132);
(claim 6) wherein the release portion (134) is pivotally connected (i.e. bar 134 is pivotally connected to the proximal end 103 of clip 102) to the pivot (i.e. proximal end 130 of clip 102 disposed about cross bar 134/space 136);
(claim 7) wherein the release portion (134) is fixed (Figs. 1-4; [0064]; bar 134 expressly remains trapped within space 136 of the pivot point of the clip 102) to the pivot (i.e. proximal end 130 of clip 102 disposed about cross bar 134/space 136);
(claim 8) wherein the first and second jaws (104) are disposed at each side of at least a portion of the release portion (138) (as shown in Fig. 1; jaws 104 are expressly shown diametrically opposed on the top side and bottom side of the joint 138 between wire 132 and cross bar 134);
(claim 9) wherein the housing (110) comprises an alignment slot (shown in the annotated end view Figure below), configured to (i.e. capable of) receive at least a portion of the first jaw (104) when the first jaw (104) in a non-

    PNG
    media_image1.png
    275
    526
    media_image1.png
    Greyscale

(claim 10) wherein the alignment slot is configured to (i.e. capable of) receive an alignment rib (i.e. narrower proximal rib portion of jaws 104 that connects the distal portion 105 to the proximal end 103) of the first jaw (104) (as shown in Figs. 1a, 3, 6 and the annotated Figure in claim 9 above; it is noted that an alignment rib is not affirmatively disclosed as the alignment slot is only required to be capable of receiving any such rib);
(claim 11) wherein the housing comprises two alignment slots (as shown in the annotated end view Figure in claim 9 above, wherein alignment slots are expressly shown both above and below the tabs 326);
(claim 12) wherein the difference between an inner diameter of a proximal end of the internal channel (i.e. lumen within 110), or a distal end of the outer sheath, and an outer diameter of the inner tube (154) is less than a height of a total engagement surface when measured perpendicular to a long axis of the endoscopic surgical device (as shown in Fig. 7; the internal diameter of the 
(claim 13) wherein a distal end of the outer sheath (120) is configured to (i.e. capable of) fully rotate 360 degrees without separating from the other part of the outer sheath (120) (as shown in Figs. 1-7; the entire system can be rotated 360 degrees without the distal end of the sheath 110 separating from the remainder of the sheath 110; as expressly shown, sheath 110 contains no rotatably separable sub-components);
(claim 14) wherein the handshake engagement is a rotation handshake (as expressly shown in Fig. 7, handshake engagement between slots 152 and tabs 156 comprises inward and outward rotation of the tab arms 156 to engage and disengage the connection);
(claim 15) wherein the handshake engagement is a translational handshake (as expressly shown in Fig. 7; [0068]; handshake engagement between slots 152 and tabs 156 comprises axial translation of element 154 to engage and/or disengage the handshake connection);
(claim 16) wherein a geometry of the internal channel (i.e. lumen within 110) is corresponding to a geometry of the release portion (134) (as expressly shown in Figs. 1-4, the dimensions and width of the internal channel of housing 
(claim 17) wherein the first and second arms (104) are made in one-piece and are connected through a fulcrum (at proximal end 103) (as shown in Figs. 1-4; [0007]-[0009]; [0010]-[0011]; [0062]); and
(claim 19) a clip assembly (102, Fig. 1), comprising a first jaw (“upper” jaw 104, Figs. 1-1A), a second jaw (“lower” jaw 104, Figs. 1-1A), the first and second jaws selectively moving between a fully closed position ([0064]; jaws 104 close and compress tissue therebetween upon proximal movement of control wire 132) and a fully opened position (as shown in Figs. 1-3), and a driving assembly (100, Fig. 1), a portion (132, Figs. 1-3) of the driving assembly (100) removably engaging the clip assembly (102) (as shown in Figs. 1-3; [0064]), wherein the clip assembly (102) is made of electrically nonconductive or non-magnetic material for all components that are left in a patient ([0096]; materials such as polymers, ceramics and biologicals; see paragraph [0003] of the present application wherein Applicant expressly admits both plastics and ceramics are non-magnetic materials).

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 1 above, and further in view of Gayzik (US 2010/0016873).
Cohen, as applied above, discloses a clipping system comprising all the limitations of the claim except for the driver comprising a T-tag received in the releasing .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 1 above, and further in view of Brenner (US 2012/0059394).
Cohen, as applied above, discloses a clipping system comprising all the limitations of the claim except for wherein the first arm is longer than the second arm.  However, Brenner teaches a similar clipping system (see Fig. 6A) wherein a first arm (i.e. “right” clip arm) is longer than a second arm (i.e. “left” clip arm) in order to beneficially allow the clip tips, during clip closure, to flatten out better with increased interaction area with the tissue captured/clipped therein ([0109]).  Therefore, it would .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771